Citation Nr: 0632501	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cluster headaches.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the lumbar 
spine.

3.  Entitlement to a compensable evaluation for service-
connected status-post right (major) fifth metacarpal 
fracture. 

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for hypertension, has been 
received.

7.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for residuals of a testicle 
biopsy, has been received.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem


INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO, which denied the 
veteran's claims other than that of entitlement to an 
increased rating for service-connected cluster headaches.  
Regarding that disability, the RO granted an increased 
evaluation of 10 percent.  Although each increase represents 
a grant of benefits, the United States Court of Appeals for 
Veterans Claims (Court) has held that a decision awarding a 
higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In July 2006, the veteran testified at a hearing before the 
undersigned that took place at the Des Moines RO.  The 
veteran waived initial RO consideration of the new evidence 
submitted in conjunction with his travel Board hearing.  
38 C.F.R. § 20.1304 (c) (2006).  

At his July 2006 hearing, the veteran raised the issue of 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for residuals of a 
circumcision.  As this issue has not been adjudicated 
specifically, the Board refers such matter to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995)

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected cluster headaches; entitlement 
to an evaluation in excess of 10 percent for service-
connected degenerative joint disease of the lumbar spine; 
entitlement to service connection for a right shoulder 
disability; whether new and material evidence, sufficient to 
reopen a claim of service connection for hypertension, has 
been received; and whether new and material evidence, 
sufficient to reopen a claim of service connection for 
residuals of a testicle biopsy, has been received are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a separate right ankle 
disability that is related to active service.

2.  The veteran's service-connected status-post right fifth 
metacarpal fracture is manifested by no more than subjective 
complaints of pain, weakness, and minimal fatigability.


CONCLUSIONS OF LAW

1.  A right ankle disability is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
status-post right fifth metacarpal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5299-5227 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in a November 2001 and March 2006 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit such information to VA, 
effectively informing him to submit any relevant evidence in 
his possession.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Via the March 2006 letter, the RO also 
advised the veteran of disability ratings and effective dates 
as applicable pursuant to the Court's holing in 
Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical records and VA medical 
examination reports.  The Board acknowledges that VA clinical 
records are missing from the record.  However, these are not 
relevant to the issues decided herein.  Regarding each issue 
discussed, the Board will justify its rationale hereinbelow 
regarding its decision to proceed with the adjudication of 
the claims herein despite the absence of VA clinical records.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Right Ankle

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The service medical records reflect a right ankle fracture in 
1990.  The veteran was sent for treatment at a private 
medical facility, and an August 1990 radiology report from 
St. Francis Hospital revealed that the right ankle mortise 
was intact and that the veteran actually suffered a fracture 
of the right distal fibula.  

On October 1994 VA general medical examination, the veteran 
reported slight right ankle stiffness and instability from 
time to time.  The examiner diagnosed a history of a fracture 
of the right lower fibula with pinning and excellent healing 
but with residual mild pain and stiffness with a negative X-
ray study.

On November 2001 VA orthopedic examination, the veteran 
complained of right ankle instability.  The veteran asserted 
that he fell approximately once a week due to right ankle 
instability.  The veteran denied using braces, a cane, or 
corrective shoe.  The examiner noted stiffness on right ankle 
range of motion.  The examiner diagnosed a history of a 
fracture of the right lower fibula with pinning and excellent 
healing but residual pain and stiffness.  Regarding the 
claimed right ankle condition, the examiner commented that it 
was not debilitating in nature and did not appear to be 
related to the right fibular condition that appears to have 
healed with minimal residual pain and stiffness.  

On September 2003 VA medical examination report, the examiner 
noted the right distal fibula fracture in service that was 
fixed with one screw.  Regarding the right ankle, the veteran 
reported "some vague discomfort" that he could not 
localize, according to the examiner.  The examiner observed 
no visible or palpable deformity of the right ankle.  The 
examiner diagnosed status-post left fibula fracture and left 
ankle residuals as likely as not related to the foregoing.  
The Board notes that the VA examiner appears to have intended 
to refer to the right lower extremity because the left lower 
extremity is not an issue that at issue herein, and the 
examiner, in the body of the report, discussed the right 
lower extremity.

On November 2003 VA orthopedic examination, the examiner 
noted no visible or palpable deformity of the right leg or 
right ankle and no edema, redness, warmth, coolness, or 
guarding.  There were no unusual or asymmetric foot calluses.  
The right foot and ankle were not in any way different from 
the left foot and ankle.  Gait was normal.  The examiner 
commented that the service medical records reflected a 
fracture of the right distal fibula in August 1990 and that 
objective findings on subsequent VA medical examinations 
noted no effusion, crepitation, or ligamentous instability.  
Radiologic studies of the right fibula were normal.  Despite 
the foregoing, the examiner observed, service connection for 
residuals of a right fibula fracture was granted.  Regarding 
the ankle, the examiner noted no ankylosis but that some 
limitation of motion was mentioned in past VA examination 
reports.  On the current examination, there was no stiffness 
or tenderness of the right ankle.  On examination, the 
veteran indicated that he had passed a police physical 
fitness agility test in 1991 and that he jogged and jumped 
rope every day.  The examiner also observed that the veteran 
answered "no" to the specific question regarding swollen or 
painful joints or foot trouble in October 1993.  The right 
fibula fracture did not involve the right ankle since the 
mortise was intact.  The examiner concluded that there was 
"no other right ankle condition that was identified today as 
a separate condition."  

It does not appear that the veteran suffers from a right 
ankle disability that is separate and distinct from the 
service-connected status-post fracture of the right fibula.  
Indeed, no specific right ankle disability has been 
diagnosed, and VA examiners as well as the veteran have 
merely referred to symptoms such as stiffness and pain.  
Service connection for a right ankle disability is denied, as 
no discrete current right ankle disability is evident from 
the record.  In the absence of a currently shown disability, 
service connection for a right ankle disability is denied.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

The Board notes, moreover, that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The veteran has 
voiced subjective complaints of right ankle pain.  Service 
connection for such symptomatology cannot be granted.  Id.  

As noted above service connection for status post fracture of 
the right fibula has been granted.  This disability is 
evaluated based on the degree of knee or ankle disability 
manifested.  Therefore, the veteran is currently compensated 
for right ankle symptoms related to his service connected 
status post fracture of the right fibula, but a preponderance 
of the evidence is against a finding that he has a separate 
right ankle disability.

Finally, the veteran cannot be granted service connection for 
the same disability under alternative characterizations.  The 
evidence reflects that any symptomatology of the right ankle 
is part and parcel of the service-connected right fibula 
disability.  Thus, a separate grant of service connection for 
a right ankle disability is prohibited.  See, e.g., 38 C.F.R. 
§ 4.14 (2006) (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited). 

The veteran appears to believe that he suffers from a right 
ankle disability that is related to service.  The Board 
cannot credit the veteran's assertions in this regard, as he 
is not shown to be competent to render medical diagnoses and 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The Board notes that there is no need to remand this issue to 
the RO for missing VA medical records, as the veteran stated 
that he did not pursue active treatment for the right ankle.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

For the reasons enumerated above, service connection for a 
right ankle disability is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected status-post right (major) 
fifth metacarpal fracture has been rated zero percent 
disabling by the RO under the provisions of Diagnostic Code 
5299-5227.  38 C.F.R. §§ 4.20, 4.27, 4.71a.  

The relevant rating criteria provide a noncompensable (zero 
percent) evaluation for ankylosis of the little finger, 
whether it is favorable or unfavorable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  A noncompensable rating is the 
only schedular rating available for this disorder.

The rating criteria also provide evaluations for limitation 
of motion of fingers.  For the little finger, the only 
schedular rating provided is a noncompensable rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 
(2006).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69 (2006).  In this case, evidence reflects that 
the veteran is right-handed.

On September 2003 VA medical examination, the veteran 
asserted that sensation in both hands was normal and that he 
felt right hand pain on use.  Grasping caused pain that the 
veteran assessed as a 10 on a scale of one to 10.  The 
examiner noted no flare-ups, dislocation, subluxation, or 
inflammatory arthritis.  The examiner noted that the veteran 
sought no specific treatment for the right fifth metacarpal.  
The examiner observed a small, flat, nontender scar on the 
right fifth metacarpal.  Motor strength of the hands was 
equal bilaterally and entailed no pain.  There was, however, 
some right hand fatigability.  The examiner diagnosed 
complaints of pain in the right hand with active use.  

In November 2003, the veteran was afforded another VA medical 
examination.  The examiner noted subjective complaints of 
pain and weakness but that right hand grip was stronger than 
left hand grip.  There was, however, slight right hand 
repetition fatigability.  The examiner concluded that the 
limitation factor in the right hand was fatigue and not 
weakness or loss of strength.  

At his July 2006 hearing, the veteran essentially complained 
of a weakened right hand grip.

A noncompensable rating is the only schedular rating 
available for the veteran's disorder of the right fifth 
metacarpal under Diagnostic Code 5227.  Thus, an evaluation 
in excess of zero percent is denied.  38 C.F.R. § 4.71a.

The Board notes that the veteran would fare no better with an 
evaluation under Diagnostic Code 5230, limitation of motion 
of the ring or little finger, as the maximum rating available 
for such disability in zero percent.  Id.

There are no other diagnostic codes that are potentially 
applicable to the veteran's service-connected right fifth 
metacarpal disability.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2006) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
The Board is of the opinion that no additional compensation 
is warranted under these provisions.  The veteran has been 
maximally compensated under the applicable schedular 
provisions, and there has been no showing of right fifth 
metacarpal limitation of motion or significant weakened 
movement, excess fatigability, or incoordination that would 
result in a compensable evaluation.  There is no evidence 
that symptoms equate to amputation or that the little finger 
interferes with the overall function of the hand.  The record 
reflects that the veteran's right hand grip is stronger than 
left hand grip.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Regarding the matter of whether a remand to the RO for 
additional VA clinical records is necessary, the Board has 
determined that it is not.  Both the veteran's hearing 
testimony and the recent examination reports indicate that 
the veteran has been seeking no VA treatment for his right 
fifth metacarpal.  Thus, a remand to the RO for VA clinical 
records would serve no useful purpose and is, therefore, not 
required under VCAA.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for a right ankle disability is denied.

A compensable evaluation for the service-connected status-
post right fifth metacarpal fracture is denied.  


REMAND

It appears that VA clinical records relevant to the issues 
still on appeal have not been associated with the claims 
file.  These records must be included in the claims file 
before the Board may proceed with a decision on the issues 
herein.  As well, certain VA medical examinations must be 
provided, as VA medical examinations have not been conducted 
in several years, and some of the disabilities at issue 
herein may well have worsened during the intervening years.

Initially, the Board observes that all VA clinical records 
from the Des Moines, Iowa City, and Omaha Medical Centers 
(MCs) must be associated with the claims file.  The Board 
notes that a decision regarding the veteran's claimed right 
shoulder disability as well as the veteran's claimed 
residuals of a testicle biopsy and hypertension cannot be 
made before these records are obtained, as the veteran has 
indicated VA medical treatment for the right shoulder, 
testicles, and hypertension.

Regarding the service-connected cluster headaches, it appears 
that symptoms may have worsened in recent years, as the 
veteran has reported nausea and vomiting that might be linked 
to the service-connected disability.  In any event, because 
there are no recent records available with which to assess 
the current severity of the veteran's service-connected 
cluster headaches, a VA medical examination should be 
arranged as instructed below.

Regarding the service-connected degenerative joint disease of 
the lumbar spine, the veteran recently underwent surgery in 
that area and has indicated upcoming follow-up treatment.  
The RO must make reasonable efforts to obtain private 
treatment regarding the low back from Mercy Medical Center.  
As well, VA orthopedic examination should be arranged to 
assess the current severity of the veteran's service-
connected low back disability as detailed below.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate all VA clinical records from 
the Des Moines, Iowa City, and Omaha VAMCs 
dated from March 1, 1994 to the present 
with the claims file.

2.  After securing the necessary release, 
make reasonable efforts to secure private 
treatment records from the Mercy Medical 
Center in Des Moines dated from July 18, 
2006 to the present.

3.  Schedule a VA neurologic examination 
for an assessment of the current severity 
of the veteran's service-connected cluster 
headaches.  All symptoms and 
manifestations should be described in 
detail to include frequency, duration, and 
nature of the service-connected cluster 
headaches, including whether the headaches 
are prostrating.

The examiner is asked to review the claims 
file in conjunction with the examination 
and to indicate in the examination report 
that the claims file was reviewed.  A 
rationale for all opinions and conclusions 
should be provided.

4.  Schedule a VA orthopedic examination 
to determine the current severity of the 
veteran's service-connected degenerative 
joint disease of the lumbar spine.  All 
symptoms and manifestations should be 
described in detail.  The examiner is 
asked, to the extent possible, to describe 
symptoms associated with the veteran's 
service-connected lumbar spine disability 
as opposed to low back symptomatology 
resulting from alternative etiologies.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and to indicate in the examination report 
that the claims file was reviewed.  A 
rationale for all opinions and conclusions 
should be provided.

5.  Then, after undertaking any other 
necessary development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


